DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments field on 12/16/2021 have been entered. Claims 24-30 remain pending in the application. The amendments overcome the provisional statutory double patenting rejection of claim 24. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2010/0094392).
	Regarding claim 24, Nguyen et al. discloses an expandable introducer sheath (22, paragraph [0071 and 0087], FIGs 7-8. Elements of sheath 22 in FIGs 7-8 that have the same reference numerals as those recited in the previous embodiments of FIGs 2A-6 are understood to be the same unless otherwise stated) comprising: an expandable and contractible tubular shaft (Tubular layer 28 forms a 
Regarding claim 25, Nguyen et al. discloses the expandable and contractible tubular shaft is further configured to be contractible to an unexpanded state when the positionable medical device is removed (FIGs 5-6, paragraph [0085] discloses the shaft “automatically returns to its original shape and size”. Diameter 46 represents the unexpanded state while diameter 48 represents an expanded state in response to a medical device passing through the lumen).
Regarding claim 26, Nguyen et al. discloses the expandable and contractible tubular shaft is further configured to be self-contractible to an unexpanded state when the positionable medical device is removed (FIGs 5-6, paragraph [0085] discloses the shaft “automatically returns to its original shape and size”. Diameter 46 represents the unexpanded state while diameter 48 represents an expanded state in response to a medical device passing through the lumen).
Regarding claim 27, Nguyen et al. discloses the expandable and contractible tubular shaft is configured to locally expand around the positionable medical device as it is passed through the expandable and contractible tubular shaft (FIG 5, Paragraph [0085] discloses the shaft locally expands at buldge 44 as a device is passed through the lumen), and then to locally re-contract as the positionable medical device passes to an adjacent portion of the expandable and contractible tubular shaft (FIGs 5-6, paragraph [0085] disclose the shaft locally re-contracts after the medical device is pushed to an adjacent portion of the shaft).
Regarding claim 28, Nguyen et al. discloses the sealing layer is a substantially non-porous expandable layer (Paragraph [0091] discloses 50 can be made of PTFE or HDPE, which are understood to be substantially non-porous).
Regarding claim 29, Nguyen et al. discloses an expandable introducer sheath (22, paragraph [0071 and 0087], FIGs 7-8. Elements of sheath 22 in FIGs 7-8 that have the same reference numerals as those recited in the previous embodiments of FIGs 2A-6 are understood to be the same unless otherwise stated) comprising: an expandable and contractible tubular shaft (Tubular layer 28 forms a shaft, FIGs 2A and 7, paragraphs [0076-0093]; layer 28 is expandable and contractable) comprising a lumen (Lumen 30, FIG 7) sized and expandable to receive a positionable medical device therethrough (FIG 5-6 show the tubular shaft is expandable and contractible to receive a medical device therethrough, paragraphs [0085-0086]; “prosthetic device” is the medical device), wherein the expandable and contractible tubular shaft includes a plurality of braided fibers (Layer 28 of the shaft includes a plurality of braided fibers, paragraphs [0092-0093]) arranged in a mesh pattern (The braided configuration is interpreted as a mesh pattern), the expandable and contractible tubular shaft having a first collapsed configuration (Configuration at unexpanded diameter 46, FIGs 5-6, paragraph [0085-0086]) and capable of  locally and temporarily transitioning to a second expanded configuration (Configuration at expanded diameter 48, FIGs 5-6, paragraph [0085-0086]) passively during the passage of the medical device therethrough at a location occupied by the medical device (FIG 5, Paragraph [0085] discloses the shaft locally expands at bulge 44 as a device is passed through the lumen), the expandable and contractible tubular shaft recollapsing to the first collapsed configuration at the location after the medical device moves distally past the location (FIGs 5-6, paragraph [0085] disclose the shaft locally re-contracts after the medical device is pushed to an adjacent portion of the shaft); a sealing layer (50, FIGs 7-8, paragraphs [0087-0091]; polymeric covering 50 is interpreted as a sealing layer) apart from the expandable and contractible tubular shaft (Layer 50 is separate from and movable relative to the shaft, paragraph [0089]), wherein the sealing layer is positioned along the expandable and contractible tubular shaft (FIGs 7-8, paragraphs [0087-0091]), and further wherein a porosity of the sealing layer is less than a porosity of the expandable and contractible tubular shaft (The braided mesh of tubular layer 28 has an 
Regarding claim 30, Nguyen et al. discloses an expandable introducer sheath (22, paragraph [0071 and 0087], FIGs 7-8. Elements of sheath 22 in FIGs 7-8 that have the same reference numerals as those recited in the previous embodiments of FIGs 2A-6 are understood to be the same unless otherwise stated) comprising: a tubular shaft (FIGs 2A-2D and 7 show the tubular shape of the shaft) comprising an expandable and contractible tubular mesh (Tubular layer 28 forms a mesh, paragraph [0092 and 0094], FIG 9), the tubular shaft comprising: a lumen (Lumen 30, FIG 7) sized and expandable to receive  and permit passage of a transcatheter heart valve therethrough (FIG 5-6 show the tubular shaft is expandable and contractible to receive a medical device therethrough, paragraphs [0085-0086]; “prosthetic device” is the medical device which can be a heart valve, abstract, paragraph [0002]), an unexpanded state (Configuration at unexpanded diameter 46, FIGs 5-6, paragraph [0085-0086]); and an expanded state (Configuration at expanded diameter 48, FIGs 5-6, paragraph [0085-0086]), wherein the tubular shaft is configured to expand to the expanded state at a location where the positionable transcatheter heart valve is positioned within the shaft (FIG 5, Paragraph [0085] discloses the shaft locally expands at bulge 44 as a device is passed through the lumen) and is further configured to retract .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Drasler et al. (US 2009/0240202).
Regarding claim 29, Drasler discloses an expandable introducer sheath (FIG 1A-1B) comprising: an expandable (FIG 1A) and contractible (FIG 1B) tubular shaft (20) comprising a lumen sized and expandable to receive a positionable medical device therethrough (Paragraphs [0032-0033]; a larger aspect of an interventional catheter advanced through the sheath is interpreted as a medical device received within a lumen of the sheath), wherein the expandable and contractible tubular shaft includes a plurality of braided fibers (40) arranged in a mesh pattern (Paragraph [0033]; the braided configuration is interpreted as a mesh pattern), the expandable and contractible tubular shaft having a first collapsed configuration (FIG 1A) and capable of locally and temporarily transitioning to a second expanded configuration passively during the passage of the medical device therethrough at a location occupied by the medical device (The matrix of fibers holds the sheath in a smaller diameter equilibrium state but allows the sheath to passively expand from its smaller diameter equilibrium state as a larger aspect of an interventional catheter is advanced therethrough. Therefore, the sheath is capable of locally and temporarily transitioning to the expanded configuration; paragraphs [0009, 0032—0033)), the expandable and contractible tubular sheath recollapsing to the first collapsed configuration at the location after the medical device moves distally past the location (Due to the matrix of fibers holding the sheath in a smaller diameter equilibrium state, paragraphs [0009, 0032, 0033]. Since passing of the device further along the sheath removes the only force causing expansion of the 
Alternatively, should the Drasler sheath matrix of fibers be found to not be capable of locally recollapsing from a second expanded configuration, Drasler further teaches configuring a matrix of fibers in a sheath (Paragraph [0035]) to be capable of locally recollapsing from a second expanded configuration without active manipulation (Recollapsing due to the configuration of the matrix of fibers providing the sheath with a smaller relaxed diameter configuration; Paragraphs [0035—0036]) after a device passes through the sheath such that the recollapsing is proximal the device upon removal of a force that maintains the sheath in a temporary expanded configuration (paragraph [0043]) to achieve a reduced-size vascular access site (Paragraph [0043]), to improve vascular perfusion past the sheath (Paragraph [0008]), and to improve a therapeutic or diagnostic procedure (Paragraph [0008]). The presence of the larger aspect of a device within the sheath of FIG 1A provides the only force that maintains the sheath in the expanded configuration from the smaller diameter equilibrium configuration (Paragraphs [0009, 0032]).
.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant argues on pages 5-7 that the device of Nguyen fails to teach the distal portion of the expandable and contractible tubular shaft being porous because braided layer 28 is covered by outer polymeric tubular layer 26 even when sealing layer 50 is retracted. Examiner respectfully disagrees in light of the materials disclosed as being usable as outer polymeric tubular layer 26. It is the examiner’s position that, although still covered by layer 26, paragraph [0072] discloses the layer can be latex or polyethylene, both of which are porous to some degree. These materials are in contrast to the materials of sealing layer 50, which paragraph [0091] discloses can be PTFE or HDPE, and are understood to be . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771